Citation Nr: 0722564	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  02-10 285	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an effective date earlier than September 
29, 1997 for the assignment of a 50 percent rating for 
service-connected plantar warts.

2. Entitlement to an increased disability rating for service-
connected plantar warts, currently evaluated as 50 percent 
disabling.

3.  Entitlement to service connection of a bilateral ankle 
condition.  

4.   Entitlement to service connection of arthritis of the 
feet.  


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(the RO).  During the course of the veteran's appeal he has 
relocated to Tennessee; jurisdiction over his claims at the 
RO level is now held by the Nashville, Tennessee RO.  

Procedural history

The veteran served on active duty from November 1975 to 
November 1979.

Issues previously before the Board

The veteran was granted service connection for plantar warts 
in a January 1982 rating decision; a noncompensable 
disability rating was awarded.  In a July 1994 rating 
decision, the disability rating was increased to 10 percent.  
In a December 1998 rating decision, the veteran's disability 
rating was increased to 30 percent.
In a November 2000 rating decision, the RO increased the 
disability rating assigned the veteran's plantar warts to 50 
percent, effective from September 29, 1997.  The veteran 
disagreed with the effective date assigned and initiated this 
appeal.  The appeal was perfected with the timely receipt of 
the veteran's substantive appeal 
(VA Form 9) in July 2002.

In November 2002, the Board remanded this case for the 
scheduling of a Board hearing, as requested by the veteran.  
The veteran testified at a videoconference hearing which was 
chaired by the undersigned in March 2003, and accepted such 
hearing in lieu of an in-person hearing.  See 38 C.F.R. § 
20.700(e) (2006).  
A transcript of the hearing has been associated with the 
veteran's VA claims folder.

This matter was previously before the Board in August 2003.  
In the Board's August 27, 2003 decision, the veteran's claims 
of entitlement to an effective date earlier than September 
29, 1997 for the assignment of a 50 percent rating for the 
veteran's plantar warts and entitlement to an increased 
disability rating for plantar warts were denied.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (the Court).  

In an April 2006 Order, based upon a Joint Motion for Remand, 
the Court vacated the Board's August 2003 decision and 
remanded the case to the Board for readjudication consistent 
with the Joint Motion.  

Issues not previously before the Board

In a June 2005 rating decision the RO denied the veteran's 
claims of entitlement to a bilateral ankle condition and 
bilateral arthritis of the feet.  The veteran disagreed with 
the June 2005 rating decision and initiated this appeal.  His 
appeal was perfected by the timely submission of his 
substantive appeal (VA Form 9) in December 2006.  

The appeal as to all four issues is REMANDED to the RO via 
the VA Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.

Issues not on appeal

During his March 2003 hearing, the veteran appeared to 
contend that he was entitled to an earlier effective date for 
the award of service connection for plantar warts, namely as 
of the day after he left military service.  See the March 
2003 hearing transcript, page 3.  That claim has not been 
adjudicated by the RO and therefore is not now within the 
Board's jurisdiction.  The matter of the veteran's 
entitlement to an earlier effective date for service 
connection for plantar warts is referred to the RO for 
appropriate action.

A February 2007 rating decision was issued by the RO in 
Nashville, Tennessee which: confirmed a November 6, 2003 
through April 2004 grant of a temporary total evaluation for 
degenerative changes of the right knee, based upon surgical 
or other treatment necessitating convalescence; denied the 
veteran's claim of entitlement to an increased disability 
rating for a left knee disability; denied service connection 
for osteoarthritis of the left shoulder; denied service 
connection of a left hip disorder' and denied entitlement to 
specially adapted housing and denied entitlement to a special 
home adaptation.  To the Board's knowledge, the veteran has 
not expressed disagreement with that decision; those issues 
are not in appellate status.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].       

Representation

The veteran was previously represented by Disabled American 
Veterans (DAV).  By letter dated February 2007, the veteran 
notified VA that he was withdrawing his appointment of DAV as 
his representative.  The veteran is currently unrepresented.  


REMAND

For the reasons set out immediately below the Board has 
determined that a remand of the veteran's claims is in order.  

Plantar wart claims

The veteran is seeking entitlement to an effective date 
earlier than September 29, 1997 for the assignment of a 50 
percent disability rating for plantar warts as well as 
entitlement to an increased disability rating for service-
connected plantar warts currently evaluated as 50 percent 
disabling.   

In the April 2006 Joint Motion, the Board was directed to 
review the VCAA notice previously provided to the veteran and 
determine whether or not he had received full and adequate 
notice under the Veterans Claims Assistance Act of 2000, to 
include notice of all five elements of a claim as set out by 
the Court in its decision in Dingess v. Nicholson 19 Vet. 
App. 473 (2006).   See Joint Motion, page 6.  
[The Board observes that the VCAA notice provided by the RO, 
as well as the Board's 2003 decision, predated the Court's 
Dingess decision.]  

After a careful review of the record, the Board has 
determined that notice as contemplated by the Court in 
Dingess has not been given to the veteran and that additional 
VCAA notice must be made to the veteran in order to properly 
carry out the Joint Motion.    Therefore, the Board must 
remand these claims to the AOJ to provide proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Moreover, concerning the veteran's increased rating claim, 
the criteria for the evaluation of skin disabilities such as 
plantar warts changed effective August 30, 2002.  See 67 Fed. 
Reg. 49596 (July 31, 2002) [effective August 30, 2002].  The 
veteran's plantar wart disability was last evaluated by the 
RO in May 2002, prior to the effective date of the change.   
The veteran should be provided notice of the current 
criteria, and his disability should be evaluated with 
reference to both the former and the current criteria.    

Service connection claims

As noted in the Introduction above, the veteran has also 
perfected appeals as to two more issues: entitlement to 
service connection of a bilateral foot condition and 
entitlement to service connection of a bilateral ankle 
condition.  These issues have not previously been before the 
Board.  

The veteran received VCAA notice relating to the development 
of these claims in a June 10, 2004 VCAA letter.  However, 
that letter did not provide the veteran with notice of all 
five elements of a claim, as set out in Dingess.  
Accordingly, additional notice is required for these issues 
as well.  Therefore, the Board must also remand these claims 
to the AOJ to provide proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).

Additionally, the Board notes that in the veteran's October 
2006 appeal as to these two issues, he requested a Central 
Office hearing.  A hearing was not scheduled, and it is not 
clear whether the veteran canceled his hearing request.  This 
matter should be further pursued. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.   As to all four issues, VBA should 
send the veteran a corrective VCAA 
notice, to include the notice 
requirements as amplified by Dingess.  

2.  After undertaking any additional 
development which it deems to be 
appropriate, VBA should then 
readjudicate the veteran's claims of 
entitlement to an effective date 
earlier than September 29, 1997 for the 
assignment of a 50 percent rating for 
the veteran's plantar warts and 
entitlement to an increased disability 
rating for plantar warts, currently 
evaluated as 50 percent disabling, 
including consideration of both the 
current and the former criteria for the 
evaluation of skin disabilities.  If 
the decision remains unfavorable to the 
veteran, in whole or in part, a 
supplemental statement of the case 
(SSOC) should be prepared.  The veteran 
should be provided with the SSOC, and 
an appropriate period of time should be 
allowed for response.

3.  With respect to the claims of 
entitlement to service connection of a 
bilateral ankle condition and service 
connection of bilateral arthritis of 
the feet, VBA should inquire of the RO 
whether the veteran canceled his 
hearing request.  If not, the veteran 
should be contacted and asked if he 
still desires a personal hearing as to 
those two issues, and if so whether he 
desires the hearing to be conducted in 
Washington, D.C or Nashville, Tennessee 
(in person or via videoconference).  If 
the veteran still desires a hearing, 
one should be scheduled. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



